DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Application filed on 08/25/2022.  
Claims 1 and 3-16 are presented for further examination. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Response to Argument
Applicant’s remarks have been fully considered. Applicant’s remarks concerning George fails to teach amended limitation “receive circuitry to receive, from an alternative processing circuitry different from the processing circuitry” are persuasive.
Upon further analysis, the combination of Mukherjee and George teaches “receive circuitry to receive, from an alternative processing circuitry different from the processing circuitry, invalidation requests each referencing a specific execution context in the execution contexts” based on a new ground(s) of rejection presented in this Office action
Information Disclosure Statement
There were no information disclosure statement (IDS) filed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2005/0273575; hereinafter referred as Mukherjee) in view of George et al. (US 7552255; hereinafter George), further in view of Robinson et al. (US 2017/0255557; hereinafter Robinson).
Regarding independent claim 1, Mukherjee teaches a data processing apparatus (Figs. 1 & 2) comprising: cache circuitry to cache data (Fig. 2, Cache 220; [0003], a TB that caches translations for a data segment of a process is referred to as a Data Translation Buffer (DTB). User-level loads and stores access the DTB to obtain the corresponding physical address before accessing memory), 

receive circuitry ([0015], one or more input/output (I/O) interfaces 119 are coupled to bus 105. An interface 119 provides an interface to devices within computer system 100) to receive, from an alternative processing circuitry different from the processing circuitry, invalidation requests (Fig. 3 & [0029], At processing block 310, an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1)). As discussed above, the invalidate operation may be the result of a corresponding page table entry being changed at CPU 102(1)); 
invalidation circuitry to invalidate at least some of the data in the cache circuitry ([0032], At processing block 350, the corresponding table entry is invalidated at DTB 210 and DTB snoop filter 230; [0028], Subsequently, CPU 102 will flush all non-committed instructions, find and invalidate the corresponding entries from DTB 210 and DTB snoop filter 230); and  
filter circuitry to cause the invalidation circuitry to invalidate the data in the cache circuitry ([0030], DTB snoop filter 230 is searched via a CAM operation. At processing block 330, it is determined whether the entry is stored within DTB snoop filter 230. If the entry is not located within DTB snoop filter 230, no action is taken; [0031], If, however, the table entry is found within DTB snoop filter 230, all non-committed instructions are flushed). 
Mukherjee does not explicitly teach data being indexed according to execution contexts of processing circuitry, which are environments of the processing circuitry in which programs execute nor invalidation requests each referencing a specific execution context in the execution contexts.
In an analogous art of cache management, George teaches the data being indexed according to execution contexts of processing circuitry, which are environments of the processing circuitry in which programs execute (col. 2, ll. 45-46 & 64-66, a thread identifier (thread ID) may be provided to identify a given processor thread for a corresponding address space…ASIDS may be used to augment the linear address in these pipeline resources with a pointer to the corresponding address space; 
col. 6, ll. 52-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits (i.e., CR3 and ASN, collectively). Filter 20 may be coupled to an associated TLB 50 which is similarly augmented to include the valid bit, thread ID, and ASID, along with corresponding linear and physical addresses). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Mukherjee and George before them, to incorporate George’s cache data being indexed according to execution contexts (i.e., ASIDs or ASNs augmented linear addresses) because in a multiprocessor environment, multiple applications running in the multiprocessor may share the cache memory wherein a set of addresses “address space” in the shared cache correspond to a given application (George, col. 2, ll. 12-14) so that address space identifiers (ASIDs) or address space numbers (ASNs) may be used to augment linear addresses in various pipeline resources with a pointer to the context with which they are associated to allow multiple application contexts to share pipeline structures (George, col. 2, ll. 34-40).
The combination of Mukherjee and George further teaches the invalidation requests each referencing a specific execution context in the execution contexts (
George teaches each entry in the filter includes physical addresses and execution context (col. 6, ll. 54-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits (i.e., CR3 and ASN, collectively). 
Mukherjee teaches in [0022], the invalidation request includes physical addresses; and in [0026] snoop filter 230 is searched against a physical address that is to be invalidated; and in [0028], every external DTB invalidate operation will be searched at DTB snoop filter 230 for a match. 
Thus, in view of George’s each entry in the filter includes physical addresses and execution context (col. 6, ll. 54-60), the combination of Mukherjee and George teaches invalidation requests each referencing a specific execution context in the execution contexts because invalidation request includes physical address and execution context and the snoop filter is searched against physical address and execution context included in the invalidation request for an entry that is to be invalidated.
The combination of Mukherjee and George further teaches
filter circuitry to cause the invalidation circuitry to invalidate the data in the cache circuitry when the specific execution context referenced by one of the invalidation requests matches at least one of a set of allowed execution contexts stored in the filter circuitry (George, col. 6, ll. 52-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits (i.e., CR3 and ASN, collectively). Filter 20 may be coupled to an associated TLB 50 which is similarly augmented to include the valid bit, thread ID, and ASID, along with corresponding linear and physical addresses;
George, col. 5, ll. 20-25 42-52, the filter may compare the physical address obtained to tag addresses in the filter (block 120). Such comparison may be performed to determine whether there is a match between the physical address and any of the tag addresses stored in the filter and corresponding ASID and thread ID (diamond 130);
Mukherjee, [0022], the invalidation request includes physical addresses (and execution context, in view of George);
[0030], DTB snoop filter 230 is searched via a CAM operation. At processing block 330, it is determined whether the entry is stored within DTB snoop filter 230. If the entry is not located within DTB snoop filter 230, no action is taken; [0031], If, however, the table entry is found within DTB snoop filter 230, all non-committed instructions are flushed).
The combination of Mukherjee and George teach invalidate at least one entry of the cache circuitry “matched” by the specific execution context as discussed above. 
Mukherjee and George do not teach invalidate at least one entry of the cache circuitry, which is “unmatched” by the specific execution context. 
In an analogous art of cache management, Robinson teaches invalidate at least one entry of the cache circuitry, which is “unmatched” by a condition required by the filter ([0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220.
Note that, the filter is ignored when the flush filter has reached the capacity limit so that one entry that is unmatched by a specific execution context in the invalidation request can still be invalidated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Mukherjee, George and Robison before them, to improve Mukherjee and George’s filter that filtering entries for invalidating at least one entry of the cache circuitry “matched” by the specific execution context included in an invalidation request with Robison’s filter that handles filter overflow because filter capacity is generally limited so that a bit may be set to indicate that the filter can no longer filter a request.
Thus, the combination of Mukherjee, George and Robison teaches wherein the invalidation circuitry is configured, in response to one of the invalidation requests, to invalidate at least one entry of the cache circuitry, which is unmatched by the specific execution context provided in the one of the invalidation requests.
Regarding independent claim 15, Mukherjee teaches a data processing method comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 16, Mukherjee teaches a data processing apparatus (Figs. 1-3) comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
The combination of Mukherjee and George further teaches means for caching data (Mukherjee, Fig. 2, Cache 220; [0003]), …; means for receiving invalidation requests each referencing a specific execution context in the execution contexts (Mukherjee, [0015]; [0029]); 25means for invalidating at least some of the data in means for caching data (Mukherjee, [0028]; [0032]; George, col. 4, ll. 24-26); and means for filtering the invalidation requests … (Mukherjee, [0025]; [0030]; [0031]; [0033]; George, col. 5, ll. 20-25 42-52; col. 6, ll. 52-60).
Regarding claim(s) 3, the combination of Mukherjee, George and Robison further teaches wherein when one of the invalidation requests is received (Mukherjee, Fig. 3, step 310) and the specific execution context referenced by that one of the invalidation requests matches the at least one of the allowed execution contexts (
Mukherjee, [0022], the invalidation request includes physical addresses (and execution context, in view of George;
George, col. 5, ll. 20-25 42-52, the filter may compare the physical address obtained to tag addresses in the filter (block 120). Such comparison may be performed to determine whether there is a match between the physical address and any of the tag addresses stored in the filter and corresponding ASID and thread ID (diamond 130)… If there is a match, a control register coupled to the filter may be updated (block 140). In the embodiment of FIG. 1B, the entry of flush vector 35 corresponding to the matching entry may be updated via line 22… Still referring to FIG. 3, the address space or spaces of the filter corresponding to the updated address spaces in flush vector 35 may be invalidated (block 150)), the filter circuitry causes the invalidation circuitry to invalidate the data in the cache circuitry (
Mukherjee, [0022], the invalidation request includes physical addresses (and execution context, in view of George); [0026] snoop filter 230 is searched against a physical address (and execution context, in view of George) that is to be invalidated; and in [0028], every external DTB invalidate operation will be searched at DTB snoop filter 230 for a match;
George, col. 6, ll. 52-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits (i.e., CR3 and ASN, collectively). Filter 20 may be coupled to an associated TLB 50 which is similarly augmented to include the valid bit, thread ID, and ASID, along with corresponding linear and physical addresses; Mukherjee, Fig. 3, steps 320, 340 & 350).
Regarding claim(s) 4, in view of Mukherjee and George, Robinson teaches an overflow indicator to indicate when the given capacity is at least met ([0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220).
Regarding claim(s) 5, in view of Mukherjee and George, Robinson further teaches wherein when one of the invalidation requests is received and the overflow indicator indicates that the given capacity is at least met, the filter circuitry causes the invalidation circuitry to invalidate the data in the cache circuitry (Robinson, [0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220. Note that, the filter is ignored when the flush filter has reached the capacity limit so that one entry that is unmatched by a specific execution context in the invalidation request can still be invalidated).
Regarding claim(s) 6, the combination of Mukherjee, George and Robinson further teaches fill circuitry to add a new execution context to the allowed execution contexts in the storage circuitry in response to the new execution context being added to the cache circuitry (George, col. 3, line 57 to col. 4 line 5, the flush filter may be filled during TLB page walks. On every page walk, addresses representing page directory bases and page table bases, along with the current thread ID and ASID, may be sent to the flush filter… For each address sent to the flush filter during the fill, it may check if that address is already stored for the same (current) Thread and ASID context. If there is not an exact match (including the case where the physical address matches but the thread ID or ASID do not), then the flush filter allocates a new entry in the CAM with the address as the tag, and the thread ID and ASID as the match data;
Mukherjee, [0025], DTB snoop filter 230 is loaded with an entry each time DTB 210 is loaded on a miss).
Regarding claim(s) 7, in view of Mukherjee and George, Robinson further teaches when the new execution context is received and the given capacity is at least met, the filter circuitry selects one of the allowed contexts as a victim context, removes the victim context from the allowed execution contexts and causes the invalidation circuitry to selectively invalidate those of the data corresponding with the victim context (Robinson, [0055] the reference bits may generally comprise a bit vector that tracks which processing unit(s) 310 have cached one or more lines within the range that the corresponding entry 323 covers, or the reference bits may alternatively be an identifier (ID) associated with one processing unit 310 {execution context} to which the entry 323 has been assigned;
[0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220; [0063], snoop filter that has reached a limit on an ability to filter snoops. More particularly, at block 502, the filter entry replacement manager may be used to select a victim entry to evict from the snoop filter, wherein the selected victim entry may comprise the least-recently established entry, the least-recently used entry, the least-frequently used entry, a random entry, etc; George, col. 8, ll. 43-56).
Regarding claim(s) 8, the combination of Mukherjee, George and Robinson further teaches wherein the execution contexts comprise one or more of: address specifier ID (ASID) (George, col. 6, ll. 52-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits), virtual machine ID, and privilege level.
Regarding claim(s) 9, the combination of Mukherjee, George and Robinson further teaches wherein the processing circuitry is a processor core in a multi-core system (George, Fig. 5, Processors 201 & 211; Mukherjee, Fig. 1 & [0014], multiple CPUs 102).
Regarding claim(s) 10, the combination of Mukherjee, George and Robinson further teaches wherein the invalidation requests originate from a different processor core in the multi-core system ([0029], an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1))).
Regarding claim(s) 11, the combination of Mukherjee, George and Robinson further teaches wherein the invalidation requests indicate that a mapping between a virtual address and a physical address is invalid (Mukherjee, [0004]; [0024], DTB 210 is a hardware structure that caches virtual to physical page translations; [0029], an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1)). As discussed above, the invalidate operation may be the result of a corresponding page table entry being changed at CPU 102(1)); and the data in the cache circuitry is additionally indexed by virtual addresses (Mukherjee, [0022], DTB is typically searched (or CAM-ed) using virtual addresses).
Regarding claim(s) 12, Mukherjee further teaches wherein the cache circuitry is a Translation Lookaside Buffer ([0024], DTB 210 is a hardware structure that caches virtual to physical page translations).
Regarding claim(s) 13, George teaches wherein the cache circuitry comprises an instruction cache (col. 3, ll. 55-56, the flush filter may maintain inclusion with an iTLB and a dTLB).
Regarding claim(s) 14, George further teaches wherein the cache circuitry comprises an operation cache (George, col. 3, ll. 55-56, the flush filter may maintain inclusion with an iTLB {operation cache} and a dTLB).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138